NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2008-1155


                THE MASSACHUSETTS INSTITUTE OF TECHNOLOGY
                     and ELECTRONICS FOR IMAGING, INC.,

                                                      Plaintiffs-Appellants,

                                             v.

                                  ABACUS SOFTWARE,

                                                      Defendant,

                                            and

                             MICROSOFT CORPORATION,

                                                      Defendant-Appellee.

      Russell B. Hill, Howrey LLP, of Irvine, California, argued for plaintiffs-appellants.
With him on the brief were William C. Rooklidge Andrew S. Dallmann, and Alyson G.
Barker.

      Roy W. Hardin, Locke, Lord, Bissell & Liddell, LLP, of Dallas, Texas, argued for
defendant-appellee. With him on the brief was M. Scott Fuller. Of counsel on the brief
was Isabella E. Fu, Microsoft Corporation, of Redmond, Washington.

Appealed from: United States District Court for the Eastern District of Texas

Judge David J. Folsom
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2008-1155

              THE MASSACHUSETTS INSTITUTE OF TECHNOLOGY
                   and ELECTRONICS FOR IMAGING, INC.,

                                                       Plaintiffs-Appellants,

                                          v.

                               ABACUS SOFTWARE,

                                                       Defendant,

                                         and

                           MICROSOFT CORPORATION,

                                                       Defendant-Appellee.




                                   Judgment

ON APPEAL from the        United States District Court for the
                          Eastern District of Texas

in CASE NO(S).            5:01-CV-344.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, FRIEDMAN, and DYK Circuit Judges )

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT


DATED: October 14, 2008                         / s / Jan Horbaly
                                               Jan Horbaly, Clerk